Title: Thomas Jefferson to John Wayles Eppes, 5 January 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello Jan. 5. 11.
          
           Your two letters of Dec. 14. reached this place just after I had left it for Bedford. this has occasioned the delay of the answer.    I now inclose you the paper you requested on the boundaries of Louisiana. it is a bad Polygraph copy; however it is legible. there is nothing secret in the paper and therefore may be freely used as you please, except that I would not have it printed, but with the advice of the President. with his sanction, if it be thought material to satisfy the public opinion on the solidity of a right, the assertion of which may lead to war, it may be printed. but the paper I send you wants a very material appendix. this was a chronological table of all the facts relating to the discovery & history of Louisiana which I compiled from all the authors I possess or could obtain, who have written on Louisiana, with a reference to the authority for every fact. this is not now among my papers, and I have no conception what has become of it, unless it remains in the office of state.  I sent both papers to that office, from which copies were taken and sent to our ministers at Paris & Madrid, & perhaps given in by them to those governments. copies were also retained for the use of the office; and perhaps only the original of the principal paper may have been returned to me. I write by this post to mr Graham to examine, & if he has not the original of the Chronological table, to lend me his copy, from which I will send you one. with respect to the boundaries they are as well ascertained as those of any unsettled country whatever, as well as the boundaries of several of these states, about which disputes still exist, & as the boundaries of many of the unsettled Northern countries of Europe. I wish you would immediately authorise the President to take possession of East Florida immediately. the seizing West Florida will be a signal to England to take Pensacola & St Augustine; and be assured it will be done as soon as the order can return after they hear of our taking Baton rouge, and we shall never get it from them but by a war, which may be prevented by anticipation. there never was a case where the adage was more true, ‘in for a penny, in for a pound’: and no more offence will be taken by France & Spain at our seisure of both than of one. the English will take East Florida, pretendedly for Spain. we should take it with a declaration 1. that it is a reprisal for indemnities Spain has acknoleged due to us. 2. to keep it from falling into hands in which it would essentially endanger our safety. 3. that in our hands it will still be held as a subject of negociation. the leading republican members should come to an understanding, close the doors, and determined determine not to separate till the vote is carried: and all the secrecy you can enjoin should be aimed at until the measure is executed. the militia of Georgia will do it in a fortnight.
            I proposed to Francis, as you desired, his staying here. he asked me if I had written to you to ask permission for his stay. I told him I had, & that you left it to himself. he said at once he would stay. I have put him into his Latin grammar, rather to learn him to exercise his memory in getting by heart, than from an expectation that he may otherwise profit by it as yet. I observe he gets very readily & perfectly. I inclose you a letter from him. accept assurances of my constant affection.
          
            Th:
            Jefferson
        